Citation Nr: 1805887	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  05-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include PTSD and chronic depressive disorder.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Krystle D. Waldron, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

By way of background, the Board notes that the previous April 2009 Board decision denied, in pertinent part, entitlement to service connection for PTSD.  As such, that decision became final.  An appeal followed.  In July 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed, in pertinent part, the portion of the Board's April 2009 rating decision denying entitlement to service connection for PTSD.  

These matters were remanded by the Board in December 2015 for additional development.  These matters have been returned to the Board for appellate consideration.  After reviewing all of the developmental actions taken by the AOJ, the Board finds there was substantial compliance with the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has re-characterized the claim as it appears on the cover page.  In making this determination, the Board notes that the Veteran has been diagnosed with various psychiatric disorders over the years, including PTSD and chronic depressive disorder, and that a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Lastly, although a review of the record reflects an October 2017 motion for 30 day extension of time to obtain and submit additional evidence without a formal determination by the assigned Veterans Law Judge (VLJ), see 38 U.S.C. § 7102(a), the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  In particular, time has lapsed well beyond the 30 day extension requested by the Veteran.  Moreover, the Veteran had the opportunity to submit additional evidence in November 2017.  As such, no further action is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An April 2009 Board decision denied, in pertinent part, the claim of entitlement to service connection for PTSD; the Board's decision as to that issue was affirmed by the Court in July 2011.

2.  The evidence received since the April 2009 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for PTSD.

3.  The Veteran has a psychiatric disorder that is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for an acquired psychiatric disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

The Board has considered whether the evidence submitted since the April 2009 Board decision constitutes new and material evidence sufficient to reopen the claim of service connection for PTSD, and finds that it does.  The evidence was not of record at the time of the prior denial and relates to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Moreover, the evidence, at the very least, triggered VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for PTSD must be granted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed. Cir. 2003).  Otherwise, evidence must demonstrate that a non-service-connected disability is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

	Discussion

As a preliminary matter, the Board recognizes the inconsistent diagnoses of PTSD in the record.  On one hand, the primary records in support of the presence of PTSD are an August 2005 treatment record, which reflects a diagnosis of PTSD with depression based, presumably, on the presence of some symptoms consistent with PTSD, and a March 2015 diagnosis of PTSD.  Parenthetically, the Board notes that it is not clear whether such diagnoses were established in accordance with DSM criteria.  On the other hand, clinical treatment records on file are overwhelmingly negative for a PTSD diagnosis.  For instance, treatment records dated in February 2008 reflect that although the Veteran presented with symptoms consistent with PTSD, the Veteran did not meet the full DSM criteria for a PTSD diagnosis.  This is echoed by the January 2008 VA examination of record wherein the examiner found the Veteran did not meet the criteria for a PTSD diagnosis, but rather was appropriately diagnosed with depressive disorder.  Of note, similar findings were also noted in the November 2017 private physician's statement.  Specifically, the physician indicated that the Veteran experiences some symptoms of PTSD; however, there is insufficient evidence that he meets the full criteria.  Rather, she indicated the appropriate diagnoses are depressive disorder and unspecified trauma related disorder.

Here, the Board finds that service connection is warranted for the psychiatric disability that is currently afflicting the Veteran.  To that extent, the Board notes that any inconsistency regarding the diagnoses of a specific psychiatric disorder is harmless for rating purposes because a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons, supra.  Accordingly, the Board finds no prejudice to the Veteran will result in the adjudication of his claim.

The evidence clearly shows the Veteran has an acquired psychiatric disorder.  At a minimum, he has a diagnosis of chronic depressive disorder.  Post-service medical treatment records dated between December 1996 and November 2017 reflect numerous mental health related records and diagnoses, including numerous diagnoses of depressive disorder.  For instance, treatment records dated in February 2008 reflect diagnoses of depressive disorder and alcohol abuse disorder.  This is echoed by the physician's statement dated in November 2017 wherein the Veteran was diagnosed with depressive disorder and unspecified trauma related disorder.  Medical records also reflect a history of prescribed anti-depressant medication with deficient compliance.

Concerning an in-service event, illness, or injury, the Veteran has consistently reported psychiatric symptoms stemming from one or more traumatic events in service.  Military personnel records (MPRs) reflect the Veteran's military occupational specialty (MOS) included Air Traffic Controller and Computer Operator, with foreign service in Thailand and Italy.  On numerous occasions, the Veteran has reported a history of being struck by lightning in June 1969.  This is corroborated by a letter dated in June 1969 from the Veteran to his family wherein the Veteran described the event.  He also reported a history of experiencing the effects of an earthquake while stationed in Italy in May 1976, and experiencing a nervous breakdown in-service due to his responsibilities as an Air Traffic Controller in service.  MPRs further reflect several performance evaluations dated between July 1969 and January 1977.  In particular, a performance evaluation for the period of February 1971 to January 1972 reflects the Veteran would benefit from being reassigned to a less dense traffic area.  Lay statements of record reflect the Veteran reported experiencing symptoms of excessive sweating, dizziness, and difficulty breathing when it came time to go to work.  Of note, service treatment records dated in June 1971 reflect the Veteran was diagnosed with anxiety reaction.  The Veteran was prescribed medication, i.e., Valium, to help alleviate his symptoms.  This further strengthens the Veteran's assertions regarding experiencing psychiatric symptoms due to his responsibilities as an Air Traffic Controller.  Inasmuch as at least one reported event is consistent with his duties as an Air Traffic Controller in Thailand and/or Italy, the Board finds that the event is consistent with the places and circumstances of his service.

Finally, the evidence of record plausibly suggests a nexus between the Veterans' acquired psychiatric disorder and military service.  Specifically, treatment records dated in March 2015 reflect an opinion that the Veteran's psychiatric disabilities are secondary to military service, i.e., the Veteran's electrocution by lightning and the earthquake in Italy which occurred in 1976 when the Veteran was stationed there.  This is echoed by the statements from the Veteran indicating that the various events in service caused him a great deal of mental distress with continuous symptoms since.  He identified symptoms that are readily attributable to psychiatric disorders, including depression, anxiety, and nervousness.  A nexus is further corroborated by the physician's statement dated in November 2017.  Based on a review of the record, the physician opined that the Veteran's psychiatric disabilities are more likely than not related to his military service.  In doing so, the physician noted the stressful events reported in service and the corresponding behavioral changes noted in his various performance evaluations.  She further noted the presence of psychological symptoms of anxiety such as chest pain and shortness of breath, and the diagnosis of anxiety reaction in the STRs.  

Based on the above, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's acquired psychiatric disorder was caused by or otherwise etiologically related to his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.  As the Board is granting the claim on a direct theory of entitlement, no discussion of whether service connection is warranted on a separate theory is necessary, to include a discussion of whether the Veteran's acquired psychiatric disorder is proximately due to or a result of his service-connected disabilities.  


ORDER

As new and material evidence has been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Regrettably, a remand is necessary prior to adjudication of the Veteran's claim of entitlement to TDIU.  

Service connection is currently in effect for dyshidrosis of the bilateral feet (rated as noncompensable from October 25, 1980, to August 28, 2003 under Diagnostic Code 7899-7806, and increased to 10 percent disabling under Diagnostic Code 7804 therefrom); degenerative joint disease of the left hand (rated as noncompensable under Diagnostic Code 5010-5227 from December 1, 2003, to April 15, 2011, and increased to 10 percent disabling under Diagnostic Code 5010-5156 therefrom); diabetes mellitus, type II (rated as 20 percent disabling from August 28, 2002); peripheral neuropathy of the sciatic nerve, left and right lower extremities (rated as 10 percent disabling from August 28, 2002, and increased to 40 percent disabling from May 26, 2016, respectively); and peripheral neuropathy of the femoral nerve, left and right lower extremities (rated as 10 percent disabling from May 26, 2016, respectively).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 90 percent from May 26, 2016.  At this time, the Veteran does not meet the minimal schedular criteria for TDIU at any point prior to May 26, 2016.  

However, as indicated above, the Board finds that service connection is warranted for the Veteran's acquired psychiatric disorder.  Consequently, the Board finds that it must remand the issue of entitlement to a TDIU as inextricably intertwined with that issue, as the disability rating the RO will assign may render the Veteran's eligible for schedular TDIU prior to May 26, 2016.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

Following the assignment of the initial disability evaluation for the service-connected acquired psychiatric disorder, readjudicate the TDIU issue.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


